Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-7 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 is/ are rejected under U.S.C. 103 as being unpatentable over Hideo. (JP 2021-021021884) in view of Hirohisa et al. (hereinafter Hirohisa, JP 2016-206611).  
For claim 1: Hideo discloses an image forming apparatus configured to perform simplex printing and duplex printing (page 7), the apparatus comprising: 
a recording medium ejection device, fig. 5 including: 
a recording medium outlet (discharge rollers 16, fig. 5) through which a recording medium is to be ejected outside of the image forming apparatus (page 6), and 
a recording medium reverse port 27, fig. 5 through which a part of the recording medium is to be ejected outside of the image forming apparatus to reverse the recording medium in the duplex printing, (reverse rollers 17, page 8); and 
a suction duct 54 (“the suction duct to suck (blow) air”, applicant’s specification page 7) having a suction port (some/ any duct opening - as defined by applicant’s specification page 3), figs. 3, 5 configured to suck (blow, see above) air, (page 9); 
a blower 50, fig. 3 disposed in the suction duct, fig. 3; and 
a pair of rotating members 17 disposed between the suction port (some/ any port, e.g. 52) and the recording medium reverse port 27, fig. 5, the pair of rotating members 17 being configured to reverse both sides of the recording medium in the duplex printing, (Abstract).
	Hideo is silent so as to the blower is configured to suck air from the recording medium ejection device to the suction port.
	Hirohisa discloses a blower 42, fig. 1 that is configured to suck air from the recording medium ejection device to the suction port 53, fig. 1.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a direction of an air flow (from suction port to the recording medium ejection device) as taught by Hideo for an opposite direction of an air flow (from the recording medium ejection device to the suction port), since the Court has held that it would have been obvious to one having an ordinary skill in the art to perform a simple substitution of one known element for another (suction fan for blowing fan or vice versa) to obtain predictable result, KSR Int'l Co., v. Teleflex Inc., 550 U.S. 398, 415-421~ 82 USPQ2d 1385, 1395-97 (2007). In addition, in order to prevent rising temperature in the vicinity of storage 20 air flow opposite the direction of paper conveyance is formed through the discharge opening, page 6 of Hirohisa.

For claim 2: Hideo discloses a fixing device 14, fig. 5 configured to fix an image on the recording medium (Abstract), wherein the suction duct is configured to suck air around the fixing device, figs. 2-6.

Claim(s) 7 is/ are rejected under U.S.C. 103 as being unpatentable over Hideo and Hirohisa, as applied to claim(s) 1-2 above, in view of Yamaguchi et al. (hereinafter Yamaguchi, US 2012/ 0087693). 
For claim 7: Hideo and Hirohisa disclose the suction duct and the suction port. 
Hideo and Hirohisa are silent so as to have a filter included in the suction duct and is configured to discharge air sucked from the suction port, outside of the image forming apparatus.
Yamaguchi discloses a filter (241, 242) included in a suction duct 200 and is configured to discharge air sucked from a suction port, outside of an image forming apparatus [0005, 0042-0043, 0057], fig. 5.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Hideo and Hirohisa, so as to have the filter included in the suction duct and configured to discharge air sucked from the suction port, outside of the image forming apparatus, as taught by Yamaguchi, in order to capture waste, ozone and volatile organic compounds.

Response to Arguments
Applicant's arguments filed on 4/27/2022 with regard to drawings objection and 35 USC 112 rejections to claim 1 have been fully considered and are persuasive. Examiner has thereby withdrawn drawings objections and 35 USC 112 second paragraph rejectiosn of claim 1, cited in the previous office action.
Applicant's arguments filed on 4/27/2022 with regard to 35 USC 103 rejections have been fully considered but they are not persuasive. 
On pages 10-11 of the response Applicant argues that “Hideo JP ‘884 not only does not teach that the openings 51a, 51b, 52 and 53 are suction ports, Hideo JP ‘884 expressly teaches away from using any of the openings 5la, 5lb, 52 and 53 as a suction port”, “Applicants submit that Hideo JP ‘884 expressly teaches away from the proposed modification by disclosing that the air is blown out of the opening 51a, 51b, 52 and 53, as detailed above. Further, there is no rational basis to modify Hideo JP ‘884 to reverse the flow of air through the ducts 54 since the modification would improperly change the principle of operation of Hideo JP ‘884”, “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious”, and that “Because the system of Hideo JP ‘884 is designed to blow air toward the recording medium 21 through the openings 51a, 51b, 52 and 53 the suggested combination of references would improperly require a change in the basic principle under which the Hideo JP ‘884 construction was designed to operate”.
The Examiner respectfully disagrees because cooling, dehumidification (condensation prevention), etc. of different parts of the image forming apparatus (fusing/ heating members, ejection/ guiding members etc.) by means of blowing/ sucking air around the members is well known in the art of electrophotography. The basic principle of such inventions for cooling, dehumidification, etc. is in creating airflow around parts to be cooled/ dehumidified. Both inventions create the airflow, thus, the basic principle does not change. 
Hideo teaches that the airflow is directed from the blower/ fan around ejection rollers and exhausted of the image forming apparatus through the ejection port(s) as can be seen in figs. 2-7 of Hideo.  
Wherein Hirohisa teaches that the air is sucked by the fan 42 through the ejection port 180 and is directed over/ around ejection rollers 18 and exhausted through the duct out of the image forming apparatus as can be seen in figs. 1-4 of Hirohisa. 
Changing the direction of the air flow does not constitute teaching away from the invention, thus, arguments that Hirohisa is 'teaching away from the invention' are not germane to a rejection under section. 
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Furthermore, Hirohisa teaches that “In an apparatus in which the paper P on which an image is formed is discharged into the paper discharge storage unit 20 disposed in the apparatus cylinder, such as the copying machine 100, when air whose temperature has risen is discharged together with the paper P, FIG. 1. As indicated by “Ha”, air whose temperature has increased accumulates in the space of the paper discharge storage unit 20. As a result, the air in the paper discharge storage unit 20 becomes hot. When the air in the paper discharge storage unit 20 becomes hot, heat gradually moves to the surroundings, and the temperature in the apparatus of the copying machine 100 also increases.
For example, when the temperature of the document reading device 2 rises, the optical system is distorted and the document image is read in a distorted state, and the image quality may be deteriorated”, page 4 of Hirohisa, and that in order to prevent temperature rise in a vicinity of paper discharge storage unit 20 Hirohisa teaches that “By efficiently sucking the air in the transport path, it is possible to form an air flow from the paper discharge storage unit 20 toward the transport path at the paper discharge port 180. Due to such an air flow, an air flow in the direction opposite to the conveyance direction of the paper P is formed in the vicinity of the paper discharge port 180, and the air whose temperature has increased is exhausted from the paper discharge port 180 to the paper discharge storage unit 20 together with the paper P. Can be prevented. Thereby, it is possible to prevent the temperature in the vicinity of the paper discharge storage unit 20 from rising”, page 6 of Hirohisa, thus, to prevent rising temperature in the vicinity of storage 20 air flow opposite the direction of paper conveyance is formed through the discharge opening.
Furthermore, on pages 11-12 of the response Applicant argues that “Fig. 3 of Hideo…the reverse rollers 17 are not between the openings 5la, 51lb and the recording medium revers port”, as required by claim 1. 
The Examiner respectfully disagrees because in the Non-final rejection the Examiner referenced fig. 5 of Hideo, wherein the rotating members (reverse rollers) 17 are clearly between the reverse port 27 and sucking/ blowing ports 51a, 52 or 53 see fig. 5 and picture below.

    PNG
    media_image1.png
    621
    538
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3-6 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852